DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group II (Claims 6-18) in the reply filed on 12/13/2020 is acknowledged. 
Applicant’s election with traverse of Species H (Figs. 10A-B) in the reply filed on 12/13/2020 is acknowledged.
Claims 1-5 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2020.
Further, claims 7-8 are withdrawn as being drawn to a nonelected embodiment. The elected embodiment of Figs. 10A-B fails to contain both a moveable member (as required by claim 6) and a membrane (as required by claim 7). Specifically, from the specification and drawings 10A-B, it appears as though 1002 would be both the movable member and the membrane, however, the claims the require these two pieces to be distinct and separate.
Applicant's election with traverse of election between Species G (Figs. 9A-B) and H (Figs. 10A-B) (where ultimately Species H was elected) in the reply filed on 12/13/2020 is acknowledged.  The traversal is on the ground(s) that the apparatuses of the embodiments of Figs. 9A-10B each include “a tip-end, a time base; and a membrane sealably enclosing the fluid chamber and extending from the tip base to the .  This is not found persuasive because Figs. 9A-B and Figs. 10A-B would require divergent text search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
2)	The drawings are objected to under 37 CFR 1.83(a) because they fail to show that “the movable member 1602 has a blunt, slightly rounded tip 1605” as described in the specification [Paragraph 0044, lines 8-9], as the “slightly rounded tip 1605” is shown to look the same as the “conical end 1505 which may be useful to pierce tissue” [Paragraph 0042, lines 8]; .  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1000" and "1001" have both been used to designate “a distal tip” (as shown between Figs. 10A and 10B); reference characters “1100” and “1101” have both been used to designate “a collapsible tip” (as shown between Figs. 11A and 11B”; reference characters “2300” and “2307” have both been used to designate “distal tip” [Paragraph 0053]; and reference characters “2400” and “2407” have both been used to designate “distal tip” [Paragraph 0054].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1310” has been used to designate both an annular seal and a stylet (as shown in Figs. 13A-B); reference character “1410” has been used to designate both an annular seal and a stylet (as shown in Figs. 14A-B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
5)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 904, 912, 2011, 2211, 2309, 2409, 4313, 2518.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 205, 603, 606, 702, 901, 905, 907, 910a, 918, 950, 1200, 1400, 1440, 1907, 2007, 2107, 2207, 2213, 2215, 2218, 2305, 2405, 2413, 2415, 2513.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification 
Specification
7)	The disclosure is objected to because of the following informalities:
Paragraph [0028], line 8, “304” appears to need to be amended to “603”
Paragraph [0030], line 4, “302” appears to need to be amended to “802”
Paragraph [0032], line 2, recites “baffles 912”. However, in addition to “912” never being shown within the figures, it appears that “920”, which has been listed within the specification as “a fluid chamber”, should actually be the “baffles”, while “918”, which is shown in the figures, but not listed in the specification, should actually be “a fluid chamber”
Paragraph [0032], line 3, “baffles 904” should be amended to recite the correct reference sign necessary for “baffles”, as discussed in the previous specification objection above
Paragraph [0041] lines 1-4 has used the reference characters that align to Figs. 13A-B as referencing Fig. 14B. All instances should be correct to reflect the reference characters of Fig. 14B
Paragraph [0049], line 2, “surface 1815” appears to need to be amended to “surface 1915”
Paragraph [0057], line 9, “method 1600” appears to need to be amended to “method 2600”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10)	Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise et al. (U.S. PGPUB 20010023333), hereinafter Wise.
	Regarding claim 6, Wise teaches an apparatus comprising:

	a movable member (Fig. 5; 76) coupleable to the stylet (as shown in Fig. 5), the movable member being configured to move and open the fluid chamber responsive to extension of the stylet (as shown in Fig. 4) [Paragraph 0036].
Examiner’s Note
11)	Examiner would like to put on the record that had Applicant elected Species G (Figs. 9A-B), claims 7-8 would have still been withdrawn as being drawn to a non-elected embodiment, due to the moveable member of claim 6 and the tip end of claim 7 being claimed as two separate and distinct portions of the device, while the specification appears to indicate that they are one and the same.
Conclusion
12)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	WIPO 2005046773 to Brunel et al. teaches a body (Fig. 2; 1) defining a fluid chamber (Fig. 2; 7) and receiving a stylet (Fig. 2; 4, 5) therethrough; and a moveable member (Fig. 2; 3) coupleable to the stylet (as shown in Fig. 2), the moveable member being configured to move and to open the fluid chamber responsive to extension of the stylet (as shown in Fig. 3).
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783